DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an article, classified in C03C 17/32.
II. Claims 10-16, drawn to a method, classified in C12M 25/14.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process, such as a process by which the free amine groups are provided on the acrylate-containing polymer using a reaction mechanism other than Michael addition of amine with free acrylate groups.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Roy Roberts on 09 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
U.S. Patent reference #3 has been lined through in the IDS filed 20 August 2020 because it is the same as reference #2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caracci et al. (US 2015/0010999 A1).
	Caracci et al. is directed to an article for culturing cells comprising a base material substrate with a polymer conjugated to a polypeptide disposed on its surface (Figure 3A and paragraph 0095).  The article is formed by disposing a synthetic polymer conjugated to a polypeptide on the surface of a cell culture article followed by attaching the synthetic polymer to the surface of the cell culture article (paragraph 0008).  The cells may be mammalian cells (paragraph 0105).  The cell culture article may be glass (paragraph 0092).  In the embodiment of Example 1, the polypeptide (vitronectin having an amino acid sequence of SEQ ID NO. 27) is copolymerized with acrylic monomers (paragraph 0192).  The end group of SEQ ID NO. 27 is lysine (Table 1 and paragraph 0074), an amino acid having one acid group and two amine groups.  As such, regardless of whether the lysine is bound within the polypeptide by an acid group or an amine group, one of ordinary skill in the art would expect the polypeptide (and thus, the polymer with which it is conjugated) to have an amine functional group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Caracci et al. (US 2015/0010999 A1).
	Caracci et al. teach all the limitations of claims 2-4, 7, and 8, as outlined above, except for illustrating an embodiment wherein: the acrylate polymer is an acrylate-siloxane (claim 2), and a diamine is used to provide free amine groups on the polymer (claims 3, 4, 7, and 8).
	Regarding clam 2, Caracci et al. teach that the cell culture article may be formed by coating one material (from among ceramic, glass, plastic, polymer, or copolymer) on another, explicitly citing poly(dimethylsiloxane) monomethacrylate as among the suitable plastics or polymers (paragraph 0092).  As such, it would have been obvious to one of ordinary skill in the art to use, as the cell culture article, a material coated with poly(dimethylsiloxane) monomethacrylate.  One of ordinary skill in the art would expect an acrylic polymer conjugated to a polypeptide applied over a poly(dimethylsiloxane) monomethacrylate layer to experience at least some copolymerization between the acrylic polymer and the monomethacrylate group of the poly(dimethylsiloxane) resulting in an acrylate-siloxane polymer conjugated with the polypeptide.
	Regarding claims 3 and 7, Caracci et al. teach that the polypeptide may be attached to the synthetic polymer by means of a spacer, such as a diamine (paragraph 0058).  Since a polypeptide of SEQ ID NO. 27 would be expected to have at least one free amine group, a diamine linking the polypeptide to a synthetic polymer would provide free amine groups on the polymer.  Regarding claims 4 and 8, while the diamine cited in paragraph 0061 is "hexaethyldiamine," there is no diamine referred to by this name.  As such, one of ordinary skill in the art would expect "hexaethyldiamine" to be a typographical error that should read <<hexamethyldiamine>>, i.e. 1,6-hexane diamine.


Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claims 6 and 9 are directed to structures suitable for the growth of mammalian cells thereon comprising a substrate and an acrylate-containing polymer attached thereto.  The acrylate-containing polymer is functionalized used an amine so as to provide free amine groups on the polymer.  At least a portion of the free amine groups are protected by a photo-cleavable functionality.
	Caracci et al. represent the closest prior art as discussed above.  However, Caracci et al. do not teach or fairly suggest protecting at least a portion of the free amino groups conjugated to the synthetic polymer with a photo-cleavable functionality.  While it is noted that Caracci et al. do teach that their amino acids may be acetylated and/or aminated to protect them from degradation (paragraph 0062), one of ordinary skill in the art would not expect these to be photo-cleavable functionalities (see Abdel-Aal et al., Journal of Peptide Science, 2016; 22: 360-367).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787